DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In the specification, at paragraphs [0027] and [0028] the co-pending application serial numbers are blank. The serial numbers of the recited co-pending applications should be entered.  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: All of the above claims are allowable over the cited prior art at least because none of the cited prior art show or fairly suggest the employment of a gas turbine for the ignition of the claimed thermal lance by generating a spark as instantly recited in the claims. The closest prior art, Downie, recites the use of a turbine in the ignition of a thermal lance, but employs friction between the rotors of the turbine and a housing to generate heat and ignition rather than generation  of an electrical current and spark as instantly claimed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Downie, Harasym’208, Harasym’906 and Harasym’907 (the publication of the instant application) are also cited as further examples of thermal lances.
This application is in condition for allowance except for the following formal matters: 
The objection to the specification for the reasons given above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk